AO 245B (Rev 09/19)    Judgment in a Criminal Case       (form modified within District on Sept. 30, 2019)
                       Sheet I



                                                 UNITED STATES DISTRICT COURT
                                                             Southern District of New York
                                                                                   )
                 UNITED STATES OF AMERICA                                          )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                             )
                          TIFFANY DAYS                                             )
                                                                                   )       Case Number: 1-19-cr-00619-CM-1
                                                                                   )       USM Number: 76333-054
                                                                                   )
                                                                                   )        Xavier Robert Donaldson
                                                                                   )       Defendant's Attorney
THE DEFENDANT:
!t'.l pleaded guilty to count(s)         1
                                        ------------------------------------
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found gui lty on count(s)
    after a plea of not guilty.

The defendant is adjudicated gu ilty of these offenses:

Title & Section                     Nature of Offense                                                              Offense Ended
21 USC846 ,841 (b )(1 )(B)          Conspiracy to Dist. & Possess w/lntent to Dist. Narcotics                      8/31/2019




       The defendant is sentenced as provided in pages 2 through                  _ _?_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
lt'l Count( s)     open
                  --''---------------
                                                              D is        lt'l are di smissed on the motion of the United States .
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address unti I al I fines, restitution, costs, and special assessments imposed by th is judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economtc circumstances.


                                                                                                                  i. h'.d_
                                                                                                                  4/29/2021
                                                                                            -~---,---------- - - - - - ---
                                                                                 o.., of lmposi<ioo ] ; ; _ _
                                                                                                                                                   ·--




    .
    -     USDCSDNY                                                               Signature of Judge

          DOCUMENT
          ELECTRONICALLY FILED
                                                                                                   Colleen McMahon, District Court Judge
          DOC#:                     ,                                            Name and Title of Judge
          DATE FILED:              qJ;,  0
                                             \   @cl-~
                                                                                                                  4/29/2021
                                                                                 Date
AO 2458 (Rev 09/ 19) Judgment in Criminal Case
                     Sheet 2 - Impriso nment

                                                                                                     Judgment - Page      2   of   7
 DEFENDANT: TIFFANY DAYS
 CASE NUMBER: 1-19-cr-00619-CM-1

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the Federa l Bureau of Prisons to be imprisoned for a
 total term of:
                                             SIXTY (60) MONTHS .




        ~ The court makes the following recommendations to the Bureau of Prisons:
          The Court recommends that the Bureau of Prisons incarcerate defendant in a facility in or close to the New York City
           metropolitan area , preferably Danbury , but NOT the MCC or MDC , to facilitate family visitation. The BOP should allow
          defendant to participate in all available BOP educational and drug abuse treatment programs , including the "500 Hour"
           Residential Drug Treatment Program .

        liZl    The defendant is remanded to the custody of the United States Marshal.

        D The defendant shall surrender to the United States Marshal for this distri ct:
                D at        --------
                                                     D a.m.       D p.m.       on
                D as notifi ed by the United States Marshal.

        D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                D before 2 p.m. on
                D as notified by the United States Marshal.
                D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I   have executed this judgment as follows:




                Defendant delivered on                                                     to

 at            ____ -· _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                              By
                                                                                                DEPUT Y UNITED STATES MARSHAL
AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of
DEFENDANT: TIFFANY DAYS
CASE NUMBER: 1-19-cr-00619-CM-1
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                        FOUR (4) YEARS .




                                                     MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicab le)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     [i1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with th e requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           res ide, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other condit ions on the attached
page.
AO 245 B (Rev . 09/ 19)   Jud gment in a C riminal Case
                          Sheet 3A - Supervised Re lease
                                                                                              Judgment-Page _ _ _ _ _ of _ __ _
DEFENDANT: TIFFANY DAYS
CASE NUMBER: 1-19-cr-00619-CM-1

                                           STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authori zed to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), yo u must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony , you must not knowi ngly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You mu st follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, ava il able at: www.uscourts .gov .


Defendant's Signature                                                                                    Date - - - - - - - - -
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3B - Supervised Rel ease
                                                                                                           5_
                                                                                           Judgment-Page _ _      of      7
DEFENDANT: TIFFANY DAYS
CASE NUMBER: 1-19-cr-00619-CM-1

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised in the district of residence . In addition to the standard conditions ,
 the following special conditions apply:
 The defendant is to participate in a program approved by the United States Probation Office for substance abuse, which
 program will include extensive drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
 treatment provider, as approved by the Probation Department. The defendant will be required to contribute to the cost of
 services rendered in the amount to be determined by the Probation Officer, based on ability to pay or availability of
 third-party payment.
 Defendant must submit her person , residence, place of business, vehicle, and any property or electronic devices under her
 control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
 violation of the conditions of her supervised release may be found . The search must be conducted at a reasonable time
 and in a reasonable manner. Failure to submit to a search may be grounds for revocation . Defendant must inform any
 other residents that the premises may be subject to search pursuant to this condition .
/\0 245 B (Rev . 09/19)   Judgment in a Crimin al Case
                          Sheet 5 - Crimin al Monetary Penalties
                                                                                                             Judgment -   Page       6    or ___ L _
 DEFENDANT: TIFFANY DAYS
 CAS E NUMBER : 1-19-cr-00619-CM-1
                                                    CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                Restitution               Fine                    AV AA Assessment*              NT A Assessment**
 TOTALS              $ 100.00                   $                        $                        $                              $



 D The detennination of restitution is deferred until - - - - - . An Amended Judgm ent in a Criminal Case (AO 245C) will be
       entered after such determination .

 D The defend ant must make restitution (including community restitution) to the following payees in the amount listed below .

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       th e priority order or percentage payment column below. However, pursuant to 18 V.S.C. § 3664(i), all nonfederal victims must be paid
       before th e United States is paid .

 Name of Payee                                                       Total Loss***                Restitution Ordered            Priority or Percentage




 TOTALS                                   $                          0.00            $                       0.00
                                                                                         -----~


 D       Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fin e of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to I 8 U.S.C. § 36 l 2(g).

  D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

         D the interest requirement is waived for the                D fine     D restitution .
         D th e interest requirem ent for the            D    fine     D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Ju stice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
  *** Findin gs for the total amount of losses are required under Chapters I09A , 110, I IOA, and 113A of Title 18 for offenses committed on
  or after September 13, I994, but before April 23 , 1996.
AO 2458 (Rev 09/ 19)   .Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                   Judgment - Page __J___ of
 DEFENDANT: TIFFANY DAYS
 CASE NUMBER: 1-19-cr-00619-CM-1

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant 's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$           100.00                   due immediately, balance due

            •     not later than                                        , or
            •     in accordance with
                                         •    C,
                                                    •       D,
                                                                    •    E, or       D F below ; or

 B     •    Payment to begin immediately (may be combined with                   •   c,       DD, or        D F below); or

 C     D    Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                            (e.g.. months or years), to commence                          (e.g., 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equa l        _ _ _ _ _ (e.g., weekly, monthly. quarterly) installments of $ ____ over a period of
                            (e .g., months or years), to commence _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
            term of supervision ; or

 E     D    Payment durin g the tenn of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court wi ll set the payment plan based on an assessment of the defendant 's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons · Inmate
 Financi al Respon sibility Program , are made to the clerk of the court.

 The de fe ndant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                         Joint and Several                Corresponding Payee,
       (including defendant number)                              Total Amount                        Amount                          if appropriate




 0     The defendant shall pay the cost of prosecution .

 D     The defe ndant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (SJ fine prin cipal, (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
 prosecutton and court costs.                                       .
